Title: To James Madison from Peder Pedersen, 26 April 1808
From: Pedersen, Peder
To: Madison, James



Monsieur!
Philadelphie le 26 d’Avril 1808.

J’ai l’honneur de Vous transmettre Monsieur ci-jointe Copie d’une lettre que je me suis trouvé dans le cas d’addresser à Monsr. Le Secretaire de la Tresòrerie au sujet d’une goëlette nommée Flensburg, propriêté Danoise à laquelle j’avois accordé une lettre de Mer, le même jour qu’un Embargo fut ordonné par la loi de 22d: Decbr:, circonstance par rapport de laquelle il s’est présenté une difficulté qu’il est l’objet de ma Lettre de lever; j’ose, Monsieur, solliciter Votre attention à cette affaire, et avec l’appui gracieux que Vous voudrez bien lui donner, je me flatte que ma demande comme juste & propre sera accordée.  J’ai l’honneur d’être avec la Consideration la plus distinguée et bien respecteusement Monsieur! Votre très-humble et très obeîssant Serviteur

Pr: Pedersen

